Citation Nr: 0300260	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  97-33 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
disability, status post anterior cruciate ligament 
reconstruction, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals 
of a gunshot wound to the right hand, with fracture of the 
third metacarpal, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1990 to August 
1993.

This case came to the Board of Veterans' Appeals (Board), 
initially, from an October 1997 decision by the Chicago, 
Illinois, Regional Office (RO).  Evaluations in effect at 
that time were 10 percent for the knee and 0 percent for 
the hand.  In October 1998, the Board remanded the case 
for further development of the evidence including a VA 
orthopedic examination, and in December 1998 a RO decision 
assigned a 10 percent evaluation for the right hand 
disability.

The veteran moved in February 1999, and the case was 
subsequently transferred to the Columbia, South Carolina  
RO.


FINDINGS OF FACT

1.  The veteran failed to report for several VA 
examinations including one scheduled for November 2001.

2.  The veteran has not offered any explanation for his 
failure to report for the November 2001 VA examination, 
nor has he indicated a willingness to report for 
subsequent examinations, nor has he asked that another 
examination be scheduled.

3. The veteran claimed entitlement to a 10 percent 
evaluation for residuals of a right hand gunshot wound, 
and was awarded that benefit in December 1998.

4.  There is no issue or controversy concerning the claim 
of entitlement to an increased evaluation for residuals of 
a right hand gunshot wound.


CONCLUSIONS OF LAW

1.  An increased rating for a left knee disorder is denied 
for the veteran's failure, without good cause, to report 
for a November 2001 VA examination.  38 C.F.R. § 3.655 
(2002).

2. In the absence of an issue or controversy the Board does 
not have jurisdiction to address the issue of entitlement 
to an increased evaluation for residuals of a right hand 
gunshot wound.  38 U.S.C.A. § 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran sustained several left knee injuries in 
service, and underwent anterior cruciate ligament 
reconstruction in May 1992.  In addition, while on leave, 
he sustained a gunshot wound to the right hand that 
fractured the third metacarpal.  He was separated from 
service, with severance pay, by order of a physical 
evaluation board.

In January 1994, the veteran was living in Raleigh, North 
Carolina, and claimed service connection for left knee and 
right hand disabilities.  A June 1994 decision by the 
Winston-Salem RO granted service connection for 
disabilities of the left knee and right hand and assigned 
10 and 0 percent evaluations, respectively.  VA then 
undertook recoupment of severance pay.

The veteran was scheduled for an October 1995 VA 
examination, but he failed to report for it.  A November 
1995 decision by the Winston-Salem RO proposed the 
termination of VA compensation due to his failure to 
report for examination, and the veteran failed to respond 
to the decision.

Thereafter, the veteran moved to San Diego, California, 
and was scheduled for a January 1996 VA examination there, 
but he failed to report.  In May 1996, the San Diego RO 
asked the veteran if he had good reason for his failure to 
report for the January 1996 VA examination, and whether he 
was willing to report for examination, but he failed to 
respond.  Accordingly, his compensation was stopped 
effective August 1, 1996, and he was advised of that fact 
by letter later that month.

In March 1997, the veteran was living in Illinois and, in 
effect, sought reinstatement of his VA compensation.  The 
aforementioned October 1997 decision by the Chicago RO 
apparently reinstated compensation though the language 
used therein said that the 10 and 0 percent evaluations 
for the left knee and the right hand disabilities, 
respectively, were "continued."  The veteran disagreed 
with the assigned evaluations.

In a June 1998 Informal Hearing Presentation, the 
representative contended that the June 1994 RO decision 
was clearly and unmistakably erroneous for failing to 
assign a compensable evaluation for residuals of the 
gunshot wound to the right hand.  The representative 
specifically requested assignment of a 10 percent 
evaluation.

In the October 1998 remand, the Board asked the RO to 
consider the argument raised by the veteran's 
representative.  In addition, the remand required A VA 
examination.  

In a November 1998 letter, the RO advised the veteran that 
he should expect notification of the date and time for a 
VA examination.  The letter also advised the veteran that 
under 38 C.F.R. § 3.655, a failure to report for a VA 
examination in a claim for an increased evaluation 
required that the claim be denied.  

A letter from the VA medical center advised the veteran 
that his examination was scheduled for November 1998, but 
he again failed to report for the examination.

In December 1998, the RO found clear and unmistakable 
error in the June 1994 RO decision, and assigned a 10 
percent evaluation for the right hand disability.  
Generally, unless it is withdrawn, an increased-rating 
claim remains in appellate status though a greater 
evaluation is assigned during the pendency of the appeal 
where the greater evaluation assigned is less than the 
maximum evaluation available under the applicable rating 
criteria.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
However, the claimant may limit the appeal to a particular 
rating that is less than the maximum available.  Id. at 
39.  So it is here.  The veteran's representative 
specifically requested a 10 percent evaluation for the 
right hand disability, a 10 percent evaluation has been 
assigned, the benefit sought has been granted, and the 
issue is no longer before the Board.  38 U.S.C.A. § 7105 
(West 1991).

An undated letter to the RO from the representative, the 
receipt of which was not date-stamped, indicated that the 
veteran had moved to South Carolina, and requested that 
his claim file be transferred to that jurisdiction.  The 
transfer was accomplished in February 1999.

In a June 2000 letter, the Columbia RO advised the veteran 
to expect notification of the date and time for a VA 
examination, but he failed to report for one scheduled in 
July 2000.  A Supplemental Statement of the Case (SSOC), 
sent to the veteran in July 2000, advised him that, since 
he failed to report for a VA examination, his evaluations 
were continued.  The veteran did not respond to the SSOC.

In an October 2000 letter, the veteran advised the RO of 
his new address and asked that a VA examination be 
scheduled.  In a November 2000 letter, the RO advised him 
that he would soon receive notice of the date and time for 
an examination, but the veteran failed to report for an 
examination scheduled for later that month.  

Where, as here, the veteran fails, without good cause, to 
report for VA examination, increased-rating claims shall 
be denied.  38 C.F.R. § 3.655.  An October 2001 SSOC 
advised the veteran that, since he failed to report for a 
VA examination, his two 10 percent evaluations were 
continued.  The veteran did not respond to that SSOC or to 
one sent him in May 2002.

In a November 2002 letter, the RO advised the veteran that 
his case was being returned to the Board and invited him 
to submit any additional evidence he had directly to the 
Board, but the veteran has not responded to that letter.

In sum, the veteran has repeatedly failed to report for VA 
examinations.  He has not offered any explanation for 
those failures to report for examination, nor has he 
indicated a willingness to report for subsequent 
examinations, nor has he, except on one occasion in 
October 2000, asked that other examinations be scheduled.  
The law provides for denial of increased-rating claims 
when the veteran fails to report for examination.  Id.  
Accordingly, the increased-rating claim for a left knee 
disorder must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where law and not 
evidence is dispositive, claim should be denied or appeal 
terminated because of lack of legal merit).


ORDER

An increased evaluation for left knee disability, status 
post anterior cruciate ligament reconstruction, is denied.

An increased evaluation for residuals of a gunshot wound 
to the right hand that fractured the third metacarpal, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

